TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00454-CV


                                          A. S., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                    FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            NO. 312,083-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                                             ORDER


PER CURIAM

                On January 28, 2021, appellant D.J. sent by U.S. Mail a document titled “Motion

for Rehearing,” which the Court’s Clerk received on February 8, 2021. The Court construes this

document as a combined appellant’s brief and motion for extension of time to file an appellant’s

brief. The Court grants the motion for extension of time and directs the Clerk to file the document

as D.J.’s appellant’s brief. The Court withdraws its previous order of February 3, 2021, which

dismissed appellant D.J.’s appeal for want of prosecution; reinstates appellant D.J.’s appeal; and

directs the Clerk to restyle this cause D.J. and A.S. v. Texas Department of Family and Protective

Services.

                If appellee Department of Family and Protective Services chooses to file an

appellee’s brief in response, it should file its brief by February 22, 2021.
              It is so ordered on February 12, 2021.



Before Justices Goodwin, Triana, and Kelly




                                               2